In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                   No. 02-21-00449-CV

IN THE INTEREST OF A.R. AND A.R.,           §   On Appeal from the 467th District Court
CHILDREN
                                            §   of Denton County (15-10810-16)

                                            §   November 23, 2022

                                            §   Memorandum Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s “Order in Suit to Modify the Parent-Child

Relationship” signed on November 29, 2021 (the 2021 Order). It is therefore ordered

that the 2021 Order is affirmed.

      It is further ordered that appellant G.M. (Mother) shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dana Womack
                                            Justice Dana Womack